Citation Nr: 1538476	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 10, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD beginning April 10, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In December 2011 the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a September 2013 decision, the Board denied an initial rating higher than 50 percent for PTSD prior to April 10, 2012, and granted a 70 percent rating thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court set aside the September 2013 Board decision that denied an initial rating higher than 50 percent for PTSD prior to April 10, 2012 and in excess of 70 percent thereafter for further proceedings consistent with the Court's decision.

The Board notes that the issue of entitlement to a TDIU was also before the Board in September 2013; however, that issue was remanded for additional notice and development.  The requested actions have not yet been completed by the agency of original jurisdiction; therefore, the Board will not address this issue until such development has been completed provided that the complete benefit sought on appeal is not granted.  Further, the Veteran has recently submitted a May 2015 Vocational Employability Assessment from vocational expert R.G.  For these reasons, the issue of entailment to a TDIU is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his service-connected PTSD disability for the entire rating period on appeal.  

The Veteran was afforded a VA examination in April 2012.  During the evaluation, the examiner noted that the Veteran was currently in treatment with a psychiatrist and a social worker at VA.  The examiner noted that the most recent GAF score was 35 in March 2012 and that the Veteran was on medication.  

The September 2014 rating decision, which granted a 70 percent rating for PTSD effective April 10, 2012, notes that VA treatment records from September 8, 2011 through September 22, 2014 were reviewed.  Upon review of the current evidence of record, these VA treatment records have been associated with the electronic claims file.  As these records appear to be relevant to the current issues on appeal, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran not already of record, to include records dated from September 2011 to the present, and should associate them with the record.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




